Citation Nr: 0202284	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for spondylosis of L4/L5, transitional thoracic 
vertebra, limbus vertebra of L5, and questionable history of 
joint space narrowing of L4/L5, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his fiancée.



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for the veteran's spondylosis of L4/L5, 
transitional thoracic vertebra, limbus vertebra of L5, and 
questionable history of joint space narrowing of L4/L5, and 
assigned a 10 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The veteran's service-connected spondylosis of L4/L5, 
transitional thoracic vertebra, limbus vertebra of L5, and 
questionable history of joint space narrowing of L4/L5, is 
currently productive of constant low back pain and reported 
daily back spasm; findings include lumbosacral spine range of 
motion at 80 degrees for forward flexion, 25 degrees for 
extension, 40 degrees for lateral flexion and 30 degrees for 
rotation.



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation of 20 
percent for spondylosis of L4/L5, transitional thoracic 
vertebra, limbus vertebra of L5, and questionable history of 
joint space narrowing of L4/L5 have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.7 and Part 4, including 4.71a, Diagnostic Codes 
5295, 5299 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for assignment 
of a higher initial disability rating for his service-
connected spondylosis of L4/L5, transitional thoracic 
vertebra, limbus vertebra of L5, and questionable history of 
joint space narrowing of L4/L5 (low back disability).  
Specifically, the veteran claims that the constant pain he 
experiences as a result of this disability entitles him to a 
rating higher than 10 percent.

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance of Act of 2000 (VCAA) 
became effective.  Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 
9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA, 
however, is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
includes new notification provisions.  It requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, there is no prejudice to the veteran 
in proceeding, as the requirements for the VCAA have already 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the veteran).  In 
this regard, the Board observes that the veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable law and regulations, as 
indicated in the August 2000 rating decision and in the 
October 2000 statement of the case.  Therefore, the Board 
finds that the RO complied with the VCAA's notice 
requirements.

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, in compliance with the VCAA's duty to assist.  
The Board finds that the claims file contains all relevant 
medical records, including the veteran's service medical 
records, as well as his VA examination and treatment records.  
The Board also observes that, in connection with his current 
claim, the veteran was provided with a comprehensive VA 
examination in July 2000, and that the veteran was also 
afforded an opportunity for a hearing, which was held in 
December 2001.  There is no indication in the claims file 
that there are additional relevant records that have not yet 
been obtained for this matter.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and that no further development is 
required to comply with the duty to assist the veteran in 
obtaining the evidence pertinent to his claim.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14 (2001).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

A disability rating may require reevaluation in accordance 
with changes in a veteran's condition.  It is therefore 
essential, when determining the level of current impairment, 
that the disability is considered in the context of its 
entire recorded history.  38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran claimed service connection for his low back 
disability in January 2000.  In an August 2000 rating 
decision, the RO granted service connection and assigned a 10 
percent rating, effective from January 2000.  That 
determination was based on evidence that included service 
medical records, VA medical center (VAMC) treatment records 
dated from September 1995 to April 2000, and the results of a 
July 2000 VA examination, which revealed that during service, 
the veteran was treated for low back pain on several 
occasions and later diagnosed with multiple anomalies of the 
thoracolumbosacral spine, equivalent to lumbosacral strain, a 
diagnosis confirmed by the July 2000 VA examination.  The 
veteran disagreed with the RO's decision in filings dated in 
October 2000 and November 2000.  Because the veteran is 
appealing the initial assignment of his disability rating, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the 10 percent 
disability rating to the present.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

The medical evidence for consideration in this appeal 
includes records from the VA medical center in Battle Creek, 
Michigan (VAMC Battle Creek), where the veteran has received 
treatment for his low back since September 1995.  Currently, 
the record shows that he continues to receive treatment at 
this facility.  At a January 2000 rehabilitation evaluation, 
the veteran complained of continuing low back pain, rated by 
him at 5 to 6 out of 10, with occasional radiation into both 
lower extremities, greater on the right side of L5 than the 
left.  He commented that the pain is more or less constant, 
of an aching variety, and of a type that gets sharp when it 
worsens.  He stated that this pain is aggravated by activity, 
including lifting.  The veteran indicated that he works full-
time as an auto parts salesman, and that he tried to work as 
a truck driver after service, but could not do so because of 
his back pain.  Examination findings included: (1) tenderness 
over the right paravertebral area at L5-S1; (2) for 
lumbosacral spine range of motion, flexion was good, 
extension was at 30 degrees, and lateral flexion was at 20 
degrees; and (3) pain in the right low back increased on 
extension, right lateral flexion and left trunk rotation.  
The diagnosis was chronic low back pain with occasional 
bilateral L5 radicular symptoms and right L5 spondylosis, but 
no clinical evidence of lumbosacral spine radiculopathy.  The 
physician recommended physical therapy and trial use of a 
transcutaneous electrical nerve stimulation (TENS) unit.  A 
February 2000 VAMC Battle Creek lumbosacral spine x-ray 
report of testing from the January 2000 examination also 
listed an impression of an unusual configuration of L5 
(superior plate), with relative narrowing of the disc space 
at L4-5.  

The veteran attended a follow-up physical therapy (PT) 
session at VAMC Battle Creek in February 2000.  His pain was 
noted at 6 to 8 out of 10.  At the session, the veteran was 
given a TENS unit, and it was observed that use of the TENS 
unit at the session reduced his pain from 8 to 4 out of 10.

The veteran attended another PT session at VAMC Battle Creek 
in April 2000.  He noted that without pain medication and the 
TENS unit, his pain was at 4 to 5 out of 10.  The therapist 
noted that the veteran's pain was reduced to 2 out of 10 
after using the TENS unit and doing progressive strengthening 
exercises.      

The medical evidence of record also includes the results of 
the July 2000 VA examination.  The veteran stated that he 
takes pain medication and had lost two weeks at work because 
of his disability.  Upon clinical review, the examiner found 
range of motion for the lumbosacral spine at 80 degrees for 
forward flexion, 25 degrees for extension (probably, along 
with flexion, causing pain), 40 degrees for lateral flexion 
and 30 degrees for rotation.  The examiner noted that there 
was no evidence of muscle spasm, ankylosis or fracture 
residuals.  The diagnoses were spondylosis of L4/L5, 
transitional thoracic vertebra (number not identified), 
limbus vertebra and questionable history of joint space 
narrowing at L4/L5.  The examiner opined that the veteran 
suffers from congenital anomalies of his back and displays 
symptoms of the same, but stated that there is no significant 
loss of range of motion or ongoing radiculopathy. 

In December 2001, the veteran was afforded a hearing before 
the Board.  He mentioned that he uses three prescription 
medications for his low back, as well as over the counter 
medicines.  He stated that he wears the TENS unit for 14 to 
18 hours per day so that he can move during work.  He 
indicated that he has daily back spasms, up to the level of 
mid-back, and that he has had several cases of spasm 
involving his entire back, which bends him over and renders 
him unable to stand for two to three days.  He stated that 
the spasms can occur at any time, including while sleeping, 
standing or walking on stairs.  The veteran noted that he was 
also given a back brace, but that it does not help with the 
spasms.  He commented that he can only sleep for two to three 
hours a night, and that it is painful for him to get out of 
bed, as well as to get dressed, in the morning.  He stated 
that he is able to drive (although he sometimes has 
difficulty getting into a car), but is unable to do household 
chores.  He indicated that he always has pain, and that pain, 
numbness and tingling sensations can extend all the way to 
his feet.  The veteran stated that he cannot use some of his 
medication while working at the sales counter of an auto 
parts store, and that, with his employer's approval, someone 
else lifts heavy objects for him when necessary.  The 
veteran's fiancée also testified that she has witnessed his 
difficulties getting out of bed, as well as back spasms that 
have forced him to leave work without pay.   

Disability of the musculoskeletal system is primarily the 
inability, because of damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of these elements.  The 
functional loss may be because of:  (1) the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures; (2) deformity, adhesions, defective 
innervation or other pathology; or (3) pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable or maligned joints, 
resulting from a healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (2001).  The factors involved in evaluating and rating 
joint disabilities include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
and pain on movement.  See 38 C.F.R. § 4.45 (2001).

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss because of pain or weakness is demonstrated, 
and pain or weakness on use is not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca, 8 Vet. App. at 204-07.   

In its August 2000 rating decision, the RO rated the 
veteran's service-connected low back disability by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5295.  
There is no DC "5299;" rather, it is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the rating schedule; these disabilities are then 
rated by analogy to similar listed disabilities.  See 38 
C.F.R. §§ 4.20, 4.27 (2001).  When an unlisted disability is 
encountered, the assigned code number reflects that part of 
the rating schedule most closely identifying the part or 
system of the body involved, or "52" as the first two digits 
in this case, and the fact that such condition is unlisted, 
or "99" as the last two digits in this case.  This 
constructed code is then followed, after a hyphen, by an 
additional specific code that identifies the basis for the 
assigned evaluation.  See 38 C.F.R. § 4.27 (2001).  The 
additional specific code used here by the RO is DC 5295, for 
lumbosacral strain.  See 38 C.F.R. § 4.71a (2001).

The veteran's low back disability is currently rated by 
analogy at 10 percent under DC 5295, which is assigned to 
cases of lumbosacral strain displaying characteristic pain on 
motion.  See 38 C.F.R. § 4.71a (2001).  Under DC 5295, a 20 
percent rating is available where there is muscle spasm on 
extreme forward bending, along with unilateral loss of 
lateral spine motion when in a standing position.  Id.  A 40 
percent rating, the maximum available under this code, is 
assigned where there is severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending when 
in the standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the aforementioned symptomatology 
when combined with abnormal mobility on forced motion.  Id.  

The Board finds that the veteran cannot be rated at 20 
percent under DC 5295 because there are no clinical findings 
in the record of muscle spasm on extreme forward bending, 
although there was some loss of lateral spine motion noted in 
the January 2000 VA evaluation, where lateral flexion was 
documented at 20 degrees.  At the July 2000 VA examination, 
however, lateral flexion was measured at 40 degrees.  

The Board also finds that the veteran does not meet the 
criteria for a rating of 40 percent under DC 5295, as the 
record shows that he has little of the required 
symptomatology, with the possible exception of narrowing or 
irregularity of the joint space, given the January 2000 x-ray 
finding of questionable history of joint space narrowing of 
L4/L5.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions, including DC 5285 (residuals of vertebral 
fracture), DC 5286 (ankylosis of the spine), DC 5289 
(ankylosis of the lumbar spine), DC 5292 (limitation of 
motion of the lumbar spine) and DC 5293 (intervertebral disc 
syndrome).  See 38 C.F.R. § 4.71a (2001).  The Board finds 
that DC 5285, DC 5286 and DC 5289 are not applicable because 
the record reflects no evidence of vertebral fracture or 
spinal ankylosis.  Further, DC 5293 is not applicable, as 
there is no evidence in the record of intervertebral disc 
syndrome.  Finally, the Board observes that DC 5292 is 
applicable, as there is some documented limitation of motion 
of the lumbar spine.  The veteran, however, is already rated 
at 10 percent disabling, which DC 5292 assigns to cases of 
slight limitation of motion.  DC 5292 also provides for a 
rating of 20 percent for moderate limitation, as well as 30 
percent for severe limitation, but the Board finds that these 
ratings are not applicable to the veteran's level of 
disability because at the July 2000 VA examination, there was 
a final conclusion of no significant limitation of motion of 
the veteran's lumbar spine.

Finally, the Board must consider the possibility of 
entitlement to a rating in excess of 10 percent in light of 
the veterans' complaints of pain and weakness.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is clear from the record 
that the veteran suffers from constant pain associated with 
his low back disability.  The Board notes that the veteran 
has complained that everyday activities aggravate his pain.  
As previously mentioned, the record also reflects some loss 
of lumbosacral range of motion, as noted in the July 2000 VA 
examination report.  The Board notes that the record 
demonstrates resulting additional functional loss due to 
pain, weakness, incoordination or fatigue to more nearly 
approximate the criteria for a higher rating under DC 5299-
5295, as the veteran stated at his hearing that he lives with 
constant pain and daily back spasms, some of which render him 
incapable of much movement for two to three days at a time.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45 (2001); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board also finds credible the 
veteran's assertion that he is only able to function with the 
consistent daily use of his TENS unit, as well as his pain 
medication.  Further, the Board notes the veteran's comment 
that he is unable to use some of the medication while at 
work, and so must cope without it and endure the pain.  The 
Board therefore finds that the currently assigned 10 percent 
rating under DC 5299-5295 does not adequately contemplate 
this level of pain and its effect on the veteran's daily 
activities, and that a 20 percent rating under DC 5299-5295 
better contemplates this level of pain.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  See 38 C.F.R. § 3.321(b)(1) 
(2001).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board acknowledges the veteran's assertions that his 
disability affects his ability to perform his job and to 
participate in other activities.  The Board recognizes that 
his low back disability affects both his ability to work and 
his way of life, but finds that the veteran has been 
appropriately compensated for this level of disability in 
relation to his earning capacity by the 20 percent disability 
rating now awarded him in this decision.  The Board also 
finds that, in accordance with the requirements of 38 C.F.R. 
§ 4.1, the veteran's disability has been fully considered in 
light of its complete history.

In this case, while the Board notes the veteran's contention 
that his ability to work is affected by his injury, there has 
been no showing that the veteran's low back disability has:  
(1) caused marked interference with his employment beyond the 
interference contemplated in the Board's newly assigned 20 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture, including 
objective findings on examination, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's low back 
disability, including the current clinical manifestations of 
this disability and its effect on earning capacity.  See 
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41 (2001).  The Board finds 
that the preponderance of the evidence is for the claim; 
therefore, the benefit of the doubt doctrine is for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 20 percent initial disability rating for 
spondylosis of L4/L5, transitional thoracic vertebra, limbus 
vertebra of L5, and questionable history of joint space 
narrowing of L4/L5, is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

